DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 27, 33 and 35-45 are currently under examination. The claims 32, 34 and 46-51 are withdrawn from consideration. Claims 1, 3-26 and 28-31 have been cancelled. Claims 32-51 are newly added.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 27 is withdrawn.
Regarding claims 2 and 27, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Garber et al. is withdrawn because the reference is author manuscript and the subject matter disclosed was obtained directly from the inventors (Declaration under 37 C.F.R. 1.130 submitted by Tobias Ritter on 12/01/2020).
New grounds of rejections are set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihara et al. (Dalton Trans., 2003, 3221-3226).
Regarding claims 2, Fujihara et al. teach Pd catalyst having the structure as shown below (FIG 1, page 3221):

    PNG
    media_image1.png
    405
    706
    media_image1.png
    Greyscale

As we see above, the complex taught by Fujihara et al. corresponds to the instant claimed Pd complex comprising the ligands (B) and (A’) wherein M=Pd, R1-3, 6-18=H, R4-5=O-substituted aryl.
9-18=H.
Allowable Subject Matter
Claims 27, 35-39 and 41-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner searched the elected species as recited in the claim 45. There was no prior art discovered on the particular Pd complex as per applicant elected species. Therefore, the search of the species has been extended to the non-elected metal complexes as discussed above.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments and Declaration submitted on 12/01/2020 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732